ORDER
The Disciplinary Review Board having filed with the Court on September 2, 2005, its decision in DRB 05-170, concluding that EDWIN R. JONAS, III, of HADDONFIELD, who was admitted to the bar of this State in 1975, should be suspended from the practice of law for a period of six months for violating RPC 3.5(c) (conduct intended to disrupt a tribunal), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And this Court having administratively revoked the license of EDWIN R. JONAS, III, to practice law in this State effective September 26,2005, pursuant to Rule 1:28—2(c);
And good cause appearing;
*600It is ORDERED that EDWIN R. JONAS, III, is suspended from the practice of law for a period of six months and until the further Order of the Court, effective September 2, 2005; and it is further
ORDERED that this suspension has no effect on the September 26, 2005, administrative revocation of respondent’s license to practice law in this State; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.